Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
	Applicant filed a declaration and response/amendments on 06/10/2022, which is understood and acknowledged. On its own, the declaration does not provide enough support for an allowance as the ranges are not established to be critical, however in combination with the amendments and reconsideration of the data and examples in the specification as filed it was found that the claimed subject matter is allowable. With the support of the declaration that the data shown in FIG. 1A and FIG. 1B is significant, Example 8 of the specification shows that the ferrate composition does not have the unexpected stability without the presence of both sodium dodecyl sulfate (SDS), and the hypohalite salt in the claimed amounts. Example 8 establishes that all three components, specifically the combination of the hypohalite salt and the specific anionic surfactant SDS, are needed to attain the unexpected result of formulating a stable ferrate disinfectant solution. As such, the amendments and arguments presented on 06/10/2022 are persuasive and have overcome the rejections of record. Thus the subject matter of claims 39, 41, 44-45, 48-51, and 62-63 is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        

/A.A.A./Examiner, Art Unit 1611